Exhibit 2.1 AGREEMENT AND PLAN OF MERGER By and Among PLX Technology, Inc., as the Purchaser, Osprey Acquisition Sub, Inc., as the Merger Sub, Oxford Semiconductor, Inc., as the Company, and VantagePoint Venture Partners IV (Q), L.P., as the Stockholder Representative Dated December15, 2008 AGREEMENT AND PLAN OF MERGER THIS AGREEMENT AND PLAN OF MERGER (this “Agreement”) is made and entered into this 15thday of December, 2008, by and among PLX Technology, Inc., a Delaware corporation (the “Purchaser”), Osprey Acquisition Sub, Inc., a Delaware corporation and a wholly-owned subsidiary of the Purchaser (the “Merger Sub”), Oxford Semiconductor, Inc., a Delaware corporation (the “Company”), and VantagePoint Venture Partners IV (Q), L.P., a Delaware limited partnership, solely in its capacity as the representative of the Stockholders (the “Stockholder Representative”).Except as otherwise set forth herein, capitalized terms used herein have the meanings set forth in ExhibitA. WHEREAS, the respective boards of directors of the Purchaser, Merger Sub and the Company have deemed it advisable and in the best interests of their respective corporations and stockholders that the Purchaser and the Company consummate the business combination and other transactions contemplated by this Agreement; and WHEREAS, the respective boards of directors of the Merger Sub and the Company have authorized and approved the merger of the Merger Sub with and into the Company in accordance with the provisions of this Agreement: NOW, THEREFORE, intending to be legally bound and in consideration of the mutual provisions set forth in this Agreement and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties agree as follows: ARTICLE 1 THE MERGER 1.1The Merger.In accordance with the provisions of this Agreement, at the Effective Time, the Merger Sub will be merged (the “Merger”) with and into the Company in accordance with the provisions of the Delaware General Corporation Law (“DGCL”).Following the Merger, the Company will continue as the surviving corporation and a wholly-owned subsidiary of the Purchaser (the “Surviving Corporation”), and the separate corporate existence of the Merger Sub will cease. 1.2Closing; Effective Time and Actions at the Closing.Subject to the satisfaction or waiver of the conditions set forth in Article5, the consummation of the Merger and the other transactions contemplated by this Agreement (the “Closing”) will take place at the offices of Baker & McKenzie LLP, 660 Hansen Way, Palo Alto, California on January 2, 2009, but in no event later than the third Business Day after the satisfaction or waiver of the conditions set forth in Article5, or at such other time, date and location as the Purchaser and the Company may agree in writing (the “Closing Date”).On the Closing Date: (a)Effective Time.The Merger will be consummated by the filing of a certificate of merger with the Secretary of State of the State of Delaware in accordance with Section251(c)of the DGCL.The time that the Merger becomes effective in accordance with Sections103 and 251 of the DGCL is referred to in this Agreement as the “Effective Time.” (b)General Deliveries.The parties will deliver or cause to be delivered the various certificates, instruments and documents referred to in Article5. (c)Exchange Agent and Escrow Agreements. (i)(A)The Purchaser and Computershare, Inc., (the “Escrow and Exchange Agent”), acting as exchange agent or escrow agent as the context may require, will execute and deliver the Exchange Agent Agreement in substantially the form attached hereto as ExhibitB, with such changes as the parties may reasonably agree (the “Exchange Agent Agreement”), and (B)the Purchaser, the Escrow and Exchange Agent and the Stockholder Representative will execute and deliver the Escrow Agreement in substantially the form attached hereto as ExhibitC, with such changes as the parties may reasonably agree (the “Escrow Agreement”). (ii)The Purchaser will deposit with the Escrow and Exchange Agent immediately prior to the Closing, the aggregate number of shares of Purchaser Common Stock equal to the Share Consideration issuable to the Stockholders pursuant to Article2 at the Closing and specifically excluding the Escrow Shares (the “Closing Disbursement”).Such Closing Disbursement, less any Stockholder Representative Fund Shares, will be placed by the Escrow and Exchange Agent in a separate account under the Exchange Agent Agreement (the “Exchange Fund”) for disbursement as set forth in Section1.2(d) and Article2.The Stockholder Representative Fund Shares will be placed by the Escrow and Exchange Agent in the Stockholder Representative Fund for disbursement as set forth in Section 10.1 hereof.At the Closing, the Purchaser will deliver to the Stockholder Representative the Note (as such term is defined herein). (iii)In the event the stockholders of the Purchaser approve the Note Satisfaction as provided in Section2.1(d) herein on or before June 30, 2009, the Purchaser will make available to the Escrow and Exchange Agent, as soon as commercially practicable but in any event no later than three Business Days after the date of the Special Meeting, that number of shares of Purchaser Common Stock issuable upon the Note Satisfaction (the “Note Satisfaction Shares” and with the Share Consideration, the “Shares”), plus cash in the amount of any accrued interest, for disbursement as set forth in Section1.2(d) and Article 2. (iv)In the event the stockholders of the Purchaser fail to approve the Note Satisfaction as provided in Section2.1(d) herein on or before June 30, 2009, the Purchaser will deposit with the Escrow and Exchange Agent an amount in cash equal to the principal amount of the Note, plus any accrued interest thereon, as soon as commercially practicable but in any event no later than three Business Days after the date of the Special Meeting and in all events on or before June 30, 2009, for payment as set forth in Section1.2(d) and Article 2, which amount will be paid to the Stockholder Representative in satisfaction of the Note. (v)Concurrently with the Closing, and pursuant to applicable provisions of the Escrow Agreement, the Escrow and Exchange Agent will establish an escrow account to hold the Escrow Shares (the “Escrow Fund”) in trust pursuant to the Escrow Agreement free of any Encumbrance, which Escrow Shares will be issuable to the Stockholders lessany pending or paid indemnification claims asserted pursuant to Article 9, in accordance with the terms of this Agreement and the Escrow Agreement and as provided in the Final Merger Consideration Allocation Schedule pursuant to Section 2.3(a) hereof.The adoption of this Agreement and approval of the Merger by the Stockholders will constitute approval of the Escrow Fund, the Exchange Agent Agreement, the Escrow Agreement and the appointment of the Stockholder Representative. 2 (d)Disbursement to Stockholders.Promptly after each of the Effective Time and the earlier of the Special Meeting or the maturity date of the Note, as the case may be, the Purchaser will issue or pay, or will cause the Escrow and Exchange Agent to issue or pay, to the Stockholders the applicable portion of the Merger Consideration, if any, in accordance with Article2 and other applicable provisions of this Agreement, the Exchange Agent Agreement and the Escrow Agreement. (e)Fractional Shares.No fraction of a share of Purchaser Common Stock will be issued at the Effective Time or upon the Note Satisfaction, but in lieu thereof, each holder of Outstanding Company Shares who would otherwise be entitled to a fraction of a share of Purchaser Common Stock pursuant to Article2 hereof (after aggregating all fractional shares of Purchaser Common Stock to be received by such holder) will be entitled to receive an amount of cash (rounded to the nearest cent) equal to the product of such fraction multiplied by the Purchaser Closing Stock Price. 1.3Effects of the Merger.The Merger will have the effects set forth in the DGCL.Without limiting the generality of the foregoing, as of the Effective Time, all properties, rights, privileges, powers and franchises of the Company and the Merger Sub will vest in the Surviving Corporation, and all debts, liabilities and duties of the Company and the Merger Sub will become debts, liabilities and duties of the Surviving Corporation. 1.4Certificate of Incorporation and Bylaws.At the Effective Time, the certificate of incorporation of the Company will be amended and restated in its entirety to be identical to the certificate of incorporation of the Merger Sub, as in effect immediately prior to the Effective Time, except that the name of the Surviving Corporation will be “Oxford Semiconductor, Inc.” and such other changes as may be required pursuant to Section7.2 hereof.The bylaws of the Merger Sub, as in effect immediately prior to the Effective Time, will be the bylaws of the Surviving Corporation, subject to any changes as may be required pursuant to Section7.2 hereof. 1.5Directors.The directors of the Merger Sub at the Effective Time will be the initial directors of the Surviving Corporation and will hold office from the Effective Time until their respective successors are duly elected or appointed and qualified in the manner provided in the certificate of incorporation and the bylaws of the Surviving Corporation or as otherwise provided by Law. 1.6Officers.The officers of the Merger Sub at the Effective Time will be the initial officers of the Surviving Corporation and will hold office from the Effective Time until their respective successors are duly elected or appointed and qualified in the manner provided in the certificate of incorporation and bylaws of the Surviving Corporation or as otherwise provided by Law. ARTICLE 2 EFFECT OF MERGER; EXCHANGE PROCEDURES 2.1Merger Consideration. (a)For the purposes hereof, the following definitions will apply: (i)“Common Stock Allocation” means the aggregate percentage of the Merger Consideration allocated or otherwise payable to the holders of the Participating Company Common Shares pursuant to the Stockholder Matters Agreement. (ii)“Escrow Amount” means the product obtained by multiplying (x)the Escrow Shares by (y)the Purchaser Closing Stock Price. 3 (iii)“Escrow Shares” means a number of shares of Purchaser Common Stock equal to ten percent(10%) of the Merger Consideration Closing Value.For the purposes of thissubsection(iii), each such share of Purchaser Common Stock will have a deemed value equal to the
